ROLLER FOR APPLYING A SHEET OR MEMBRANE TO A GENERALLY VERTICAL SURFACE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s request for reconsideration filed May 11, 2021, was received.  Claims 1-2, 4, 6-8, and 16 were amended.  Claims 3, 14, and 17-19 were canceled.

Claim Objections
The objection to claim 7 is withdrawn because the claim has been amended to correct informalities.

Claim Rejections—35 USC §112
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of claims 4 and 16 are withdrawn because the claims have been amended to correct indefinite subject matter.

Claim Rejections—35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodnorth et al. (US 5,966,772, of record).
Regarding claim 1, Woodnorth et al. teach a roller tool 14 (Abstract; Fig. 1; col. 4, LL. 3-5) comprising: a roller head frame (portion of roller frame 30 between handle 38 and shaft 40) (Fig. 1, 8; col. 1, LL. 15-20); an axle (shaft 40) connected to the roller head frame (Fig. 1, 8-9; col. 1, LL. 15-20); a plurality of rollers (cages 42, 44 and their roller covers 32, 34 [optionally configured as unitary bodies]) (Fig. 1, 8-9; col. 4, LL. 15-30; col. 8, L. 67; col. 9, LL. 1-3) supported by the axle 40 on the roller head frame, wherein at least two of the rollers 42, 32; 44, 34 from the plurality of rollers are identically shaped (see the cited passage in col. 6) and are aligned end-to-end along the axle 40 extending between ends of the roller head frame (Fig. 1, 8-9; col. 4, LL. 20-25; col. 6, LL. 9-19); and a pole handle 38 coupled to the roller head frame opposite the plurality of rollers 42, 32; 44, 34 (Fig. 1, 8; col. 4, LL. 16-17).
Regarding the new limitations of the claim, the roller tool 14 further comprises a hub (cages 42, 44 comprising hubs 100) on each roller supporting an outer layer (roller covers 32, 34) on each roller, wherein each hub 42, 44 includes a neck (vertical surfaces of hubs 42, 44 adjacent washers 110, 112) that supports a bearing (washers 110, 112) to effectuate rotation of each roller 42, 32; 44, 34 about a transverse axis (Fig. 9; col. 6, LL. 27-33, LL. 45-47).


Regarding claim 5, the roller tool 14 further comprises a first roller 42, 32 having a central bore coaxial with the axle 40; a second roller 44, 34 having a central bore coaxial with the axle 40; wherein the first roller 42, 32 is directly adjacent to the second roller 44, 34 and the central bores of the first and second roller 42, 32; 44, 34 are equal in diameter (Fig. 9; col. 6, LL. 27-33).

Claim Rejections—35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejections under 35 U.S.C. 103 of claims 6-13 and 15-16 are withdrawn because independent claim 6 has been amended.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodnorth et al. as applied to claims 1 and 4-5 above, and further in view of either one of Wakat (US 5,983,437, of record) or Talamantez (US 5,242,362, of record).


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 6-13 and 15-16 are found allowable because the prior art does not teach a roller tool having the claimed combination of elements in the recited relationships, and particularly wherein each hub includes a neck that supports a first bearing and a second bearing to effectuate rotation of each roller about the transverse axis, and wherein the first bearing and the second bearing are disposed inside of each roller and are spaced apart by the hub and secured against the neck; and wherein the .

Response to Arguments
Applicant's arguments filed May 11, 2021, have been fully considered.  With respect to the art rejections of claims 1-2 and 4-5, the arguments are not persuasive.  With respect to independent claim 1, Applicant argues that that the washers 110, 112 of Woodnorth are incorrectly identified as bearings to effectuate rotation of each roller, in that the washers 110, 112 instead merely service to ensure tightness between the shaft 40 and the spacer 114 and to axially space the cages 42, 44 apart from each other.  With respect to dependent claim 2, Applicant argues that Wakat and Talamantez as applied to this claim also fail to teach the bearings to effectuate rotation of each roller as claimed, in that the bearings of Wakat are not supported by a neck in each hub as recited.
This is not found persuasive because Applicant’s interpretation of Woodnorth’s washers 110, 112 appears more literal and narrow than what Woodnorth actually suggests.  While it is true that the term “washer” is commonly used for “a flat thin ring” that merely “ensure[s] tightness” (in the language of the definition that Applicant cites) between fasteners and surfaces that are intended to remain stationary relative to each other, a plain reading of Woodnorth would not lead one of ordinary skill in the art to conclude that Woodnorth’s washers 110, 112 are limited to this description.  These 
With respect to dependent claim 2, Applicant’s arguments are not persuasive because Wakat and Talamantez are not applied in this context as teaching anything related to the claimed bearings, but merely as teaching that polymers are suitable 
With respect to claims 6-13 and 15-16, these claims are found allowable due to the amendments to independent claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855.  The examiner can normally be reached on 9 a.m. - 5:30 p.m. EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745